  Case 3:18-cv-09187-PGS-LHG Document 36 Filed 04/10/19 Page 1 of 2 PageID: 454


UNIVERSITY OF CALIFORNIA, LOS ANGELES                                                                                   UCLA
                            Los ANGELES
BERKELEY   DAVIS   IRVINE                 MERGED   RIvERsIDE   SAN DIEGO   SAN FRANCISCO
                                                                                           \.         SANTA BARBARA   SANTA CRUZ



EUGENE V0LoKH                                                                                                SCHOOL OF LAW
GARY T. ScHwARTz PROFESSOR OF LAW                                                                          405 HILGARD AvE.
                                                                                                 LOS ANGELES, CA 90095-1476
                                                                                                              (310) 206-3926
                                                                                                        volokh@law.ucla.edu


  April 3, 2019


  Re: Bonner v. Huber, No. 3:18-cv-09187


  Chambers of Judge Peter G. Sheridan
  Clarkson S. Fisher Building & U.S. Courthouse
  402 East State Street
  Room 2020
  Trenton, NJ 08608


  Dear Judge Sheridan, Mr. Huber, and Messrs. Bronstein & Michaleski:


     I much appreciate the opportunity to appear by telephone on my motion to appear to
  pro se and on plaintiffs motion to seal the documents. Unfortunately, on May 6, 2019 at
  2:00 pm Eastern time, I have a long-planned debate at the University of Chicago Law
  School. Might it be possible to reschedule the argument for May 7 (Tuesday), May 9 (Thurs
  day), or May 10 (Friday)?




                                                                              Sincerely Yours,



                                                                             Eugene Volokh
                                                                             Gary T. Schwartz Professor of Law
                                                                             UCLA School of Law
                                                                             (310) 206-3926
                                                                             Filing pro se
                                                                             (Institutional affiliation listed for
                                    C,
                                                                             identification only)
Case 3:18-cv-09187-PGS-LHG Document 36 Filed 04/10/19 Page 2 of 2 PageID: 455




                                     Certificate of Service
   I certify that, on April 3, 2019, I served this letter by mail to the plaintiff and to the
counsel for defendant, as listed on the docket, at
   Andrew K. Bonner, Jr.
   719 Irving Ave.
   Bridgeton, NJ 08302
   (609) 805-4878
   Eric J. Bronstein
   Ryan Francis Michaleski
   Lewis Brisbois Bisgaard & Smith
   550 E Swedesford Road
   Suite 270
   Wayne, PA 19087
   (215) 977-4100

   s/ Eugene Volokh




                                              2
